DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the the head relay node" in line 3 without first disclosing a head relay node. There is insufficient antecedent basis for this limitation in the claim. Claim 1, the parent of Claim 9, recites “a single relay node” but it is unclear if this is the same as “the head relay node.” 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic (US 20180227221 A1), hereafter S1, in view of Ni (US 20170339110 A1), hereafter N1.
Regarding Claim 1, S1 discloses the below limitation:	a communication unit configured to communicate with another node; and a control unit configured to control the communication by the communication unit (S1 Fig 14C transceiver 34 and processor 32),	wherein the control unit generates path information with a target node (Fig 2 Service Classification Function 202 (SCF); Par 3 SCF determines Service Functions and routing, then attaches metadata to the packet), and	a single relay node that exists between the communication device and the target node (Fig 2 Service Function Forwarder 206 (e.g. relay node) and Egress node 208 (e.g. target node)),	information regarding a function to be performed by the relay node (Par 5 Service Path Header 404 may include a Service Path ID that indicates which service path should be selected), and

    PNG
    media_image1.png
    772
    1208
    media_image1.png
    Greyscale

S1 does not disclose the below limitation:	content of processing according to the function execution result by the relay node.
N1 does disclose the below limitation:	content of processing according to the function execution result by the relay node (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the routing of packets through Service Functions as disclosed in S1 with the step of reporting the result of the Service Function as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and N1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the content of the processing includes selection of a node subsequent to the relay node (S1 Fig 2 wherein SFs 204 are subsequent to the relay node (SFF); Par 4 SFF routes packets to the SFs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the aforementioned communication device with having the Service Functions be performed on nodes subsequent to the relay, as disclosed in S1. By having SFs performed on subsequent nodes, the relay can route packets to a larger number of Service Functions. Additionally, nodes with other SFs can be added over time to expand the capability of the relay node’s ability to perform Service Function Chaining. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and N1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein in the path information with the target node, information regarding authentication authorization by the relay node is further written (S1 Par 114 processor 32 may perform authentication at the access-layer and/or application layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the aforementioned communication device with authenticating a routing function as disclosed in S1. Authentication is known in the art, and its inclusion here does not significantly contribute to the novelty of the invention. While the authentication described in S1 doesn’t explicitly say that it is directed to a packet being routed at a relay, it does disclose authentication in general in the context of Service Function Chaining. Authenticating a packet prior to routing to Service Functions increases the reliability and security of the devices at the cost of additional overhead. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and N1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the communication unit transmits the path information generated by the control unit to the head relay node written in the path information (S1 Par 3 SCF 202 determines the order that the packet should be routed through service functions 204 and attaches metadata to the packet to assist, then transmits to SFF 206).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the aforementioned communication device with transmitting path information to the relay node as disclosed in S1. In Fig. 2 of S1 (recreated above), the SCF 202 attaches routing metadata to packets and then transfers them to the SFF 206 (e.g. the head relay node). Attaching routing metadata to a packet assists the relay node in accurate and efficient routing of the packet to the relevant SFs. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 discloses the below limitation:	a communication unit configured to communicate with another node; and a control unit configured to control the communication by the communication unit (S1 Fig 14C transceiver 34 and processor 32),	wherein the control unit determines whether the communication device is a target node or a relay node by referring to path information transmitted from the other node (Par 3 SCF 202 determines the order that the packet should be routed through service functions 204 and attaches metadata to the packet to assist (wherein a relay node is before the target node in the route)),	when the communication device is the target node, the control unit transfers a packet received from the other node to an application in an upper layer (Par 4 Egress node removes extra header information and transfers the packet into P-GW/GGSN 104 or public internet 104), and	when the communication device is the relay node, the control unit makes a function included in the communication device act on the packet received from the other node on a basis of information written in the path information (Par 4 Service Function Forwarder 206 accepts packets from the SCF 202 and routes them through Service Functions 202) and
S1 does not disclose the below limitation:	executes processing on a basis of content written in the path information according to a result of performing the function.
N1 does disclose the below limitation:	executes processing on a basis of content written in the path information according to a result of performing the function (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine routing a packet through SFs via a relay (e.g. Service Function Forwarder) and then transferring the packet to an upper layer via a target node (e.g. egress node) as disclosed in S1 with the step of reporting the results of the SFs as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. Transferring the packet to a higher layer after processing is also known. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 and N1 disclose the limitations of Claim 10.
S1 further discloses the below limitation:	wherein the content of the processing includes selection of a node subsequent to the relay node (S1 Par 3 SCF 202 determines the order that the packet should be routed through service functions 204 and attaches metadata to the packet to assist (wherein a relay node is before the target node in the route)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the aforementioned communication device with selecting a node subsequent to the relay node, as disclosed in S1. A subsequent node could either be a node providing a SF (e.g. the Service Functions 202 of S1) or the target node (e.g. the Egress node 208 of S1). A relay is an intermediate node, and as such it is understood that there will be a subsequent node in a route. The processing done at the Service Function Forwarder 206 relates to routing a packet to a destination, and as such it would not stop at a relay node. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, S1 discloses the below limitation:	a communication unit that communicates with another node; and a control unit that controls the communication by the communication unit (S1 Fig 14C transceiver 34 and processor 32),	wherein as path information between the communication device and a target node (Fig 2 Service Classification Function 202 (SCF); Par 3 SCF determines Service Functions and routing, then attaches metadata to the packet), at least path information between the communication device and the target node includes at least information regarding	communication with at least a single relay node that exists between the communication device and the target node (Fig 2 Service Function Forwarder 206 (e.g. relay node) and Egress node 208 (e.g. target node)),	information regarding a function to be performed by the relay node (Par 5 Service path header 404 may include a Service Path ID that indicates which service path should be selected), and
S1 does not disclose the below limitation:	content of processing according to a result of performing the function by the relay node.
N1 does disclose the below limitation:	content of processing according to a result of performing the function by the relay node (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the routing of packets through Service Functions as disclosed in S1 with the step of reporting the result of the Service Function as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 discloses the below limitation:	communicating with another node; and controlling the communication with the other node, wherein the control of the communication with the other node (Fig 14C transceiver 34 and processor 32) includes	generation of path information with a target node (Fig 2 Service Classification Function 202 (SCF); Par 3 SCF determines Service Functions and routing, then attaches metadata to the packet), and in the path information with the target node, at least information regarding	communication with at least a single relay node that exists between a communication device and the target node (Fig 2 Service Function Forwarder 206 (e.g. relay node) and Egress node 208 (e.g. target node)),	information regarding a function to be performed by the relay node (Par 5 Service path header 404 may include a Service Path ID that indicates which service path should be selected), and
S1 does not disclose the below limitation:	content of processing according to a result of performing the function by the relay node are written.
N1 does disclose the below limitation:	content of processing according to a result of performing the function by the relay node are written (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the routing of packets through Service Functions as disclosed in S1 with the step of reporting the result of the Service Function as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, S1 discloses the below limitation:	communicating with another node; and controlling the communication with the other node (S1 Fig 14C transceiver 34 and processor 32), wherein the control of the communication with the other node includes to	determine whether a device is a target node or a relay node by referring to path information transmitted from the other node (Par 3 SCF 202 determines the order that the packet should be routed through service functions 204 and attaches metadata to the packet to assist (wherein a relay node is before the target node in the route)),	when the device is the target node, a packet received from the other node is transferred to an application in an upper layer as the control of the communication with the other node (Par 4 Egress node removes extra header information and transfers the packet into P-GW/GGSN 104 or public internet 104), and	when the device is the relay node, a function included in the device is made to act on the packet received from the other node on a basis of information written in the path information (Par 4 Service Function Forwarder 206 accepts packets from the SCF 202 and routes them through Service Functions 202), and
S1 does not disclose the below limitation:	processing is executed on a basis of the content written in the path information according to the execution result of the function, as the control of the communication with the other node.
N1 does disclose the below limitation:	processing is executed on a basis of the content written in the path information according to the execution result of the function, as the control of the communication with the other node (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine routing a packet through SFs via a relay (e.g. Service Function Forwarder) and then transferring the packet to an upper layer via a target node (e.g. egress node) as disclosed in S1 with the step of reporting the results of the SFs as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. Transferring the packet to a higher layer after processing is also known. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, S1 discloses the below limitation:	communicating with another node; and controlling the communication with the other node (S1 Fig 14C transceiver 34 and processor 32), wherein the control of the communication with the other node includes	generation of path information with a target node (Fig 2 Service Classification Function 202 (SCF); Par 3 SCF determines Service Functions and routing, then attaches metadata to the packet), and in the path information with the target node, at least information regarding	communication with at least a single relay node that exists between a communication device and the target node (Fig 2 Service Function Forwarder 206 (e.g. relay node) and Egress node 208 (e.g. target node)),	information regarding a function to be performed by the relay node (Par 5 Service path header 404 may include a Service Path ID that indicates which service path should be selected), and
S1 does not disclose the below limitation:	content of processing according to a result of performing the function by the relay node are written.
N1 does disclose the below limitation:	content of processing according to a result of performing the function by the relay node are written (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine the routing of packets through Service Functions as disclosed in S1 with the step of reporting the result of the Service Function as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 discloses the below limitation:	communicating with another node; and controlling the communication with the other node (S1 Fig 14C transceiver 34 and processor 32), wherein the control of the communication with the other node includes to	determine whether a device is a target node or a relay node by referring to path information transmitted from the other node (Par 3 SCF 202 determines the order that the packet should be routed through service functions 204 and attaches metadata to the packet to assist (wherein a relay node is before the target node in the route)),	when the device is the target node, a packet received from the other node is transferred to an application in an upper layer as the control of the communication with the other node (Par 4 Egress node removes extra header information and transfers the packet into P-GW/GGSN 104 or public internet 104), and	when the device is the relay node, a function included in the device is made to act on the packet received from the other node on a basis of information written in the path information (Par 4 Service Function Forwarder 206 accepts packets from the SCF 202 and routes them through Service Functions 202), and
S1 does not disclose the below limitation:	processing is executed on a basis of the content written in the path information according to the execution result of the function, as the control of the communication with the other node.
N1 does disclose the below limitation:	processing is executed on a basis of the content written in the path information according to the execution result of the function, as the control of the communication with the other node (N1 Par 124 a processing result of an SF may be encapsulated into the packet in a form of metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and N1, to combine routing a packet through SFs via a relay (e.g. Service Function Forwarder) and then transferring the packet to an upper layer via a target node (e.g. egress node) as disclosed in S1 with the step of reporting the results of the SFs as disclosed in N1. Service Function Chaining (SFC) is known in the art, and involves routing packets through nodes that provide Service Functions according to metadata requesting those functions, as seen in S1. Transferring the packet to a higher layer after processing is also known. The instant invention does not significantly distinguish itself over SFC known in the art. Attaching the results of the SF processing to the packet allows subsequent nodes to know what SF was performed and if it was successful. Therefore, it would have been obvious to combine S1 and N1 to obtain the invention, as specified in the instant claim.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of N1 and further in view of Dunbar (US 20150236948 A1), hereafter D1.
Regarding Claim 4, S1 and N1 disclose the limitations of Claim 1.
S1 and N1 do not disclose the below limitation:	wherein in a case where the path information with the target node is changed, the control unit generates new path information.
D1 does disclose the below limitation:	wherein in a case where the path information with the target node is changed, the control unit generates new path information (D1 Par 7 when a service chain instance path is changed, a new path is determined).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and D1, to combine the aforementioned communication device with dynamically updating a route when there is a change to the path, as disclosed in D1. Errors may occur when a packet attempts to follow a path that no longer exists due to some change. Detecting changes in the path and creating a new path in response reduces errors and increases efficiency of routing packets. Therefore, it would have been obvious to combine S1, N1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, S1 and N1 disclose the limitations of Claim 4.
S1 further discloses the below limitation:	wherein in a case where the path information is changed in order to insert a new relay node between the communication device and the target node, the control unit generates new path information (S1 Par 3 SCF 202 determines which Service Functions 204 (e.g. relays) that the packet should be routed through and determines the order the packet should be routed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and D1, to combine the aforementioned communication device with the ability to add or remove a relay node depending on the needs of the packet as disclosed in S1 and D1. D1 discloses dynamically changing paths, which can be interpreted as inserting or removing a relay node. S1 discloses calculating a route for the packet that passes through the needed Service Functions. While S1 doesn’t explicitly say that a new relay node may be selected at this step, it is understood that the Service Function Forwarder (SFF) in Fig. 2 is not the sole relay node. The SFC may select a route that sends the packet to a new SFF when rerouting due to a changed path. Routing packets means to select the most optimal path for the packets, and as network conditions change it may become more optimal to select a different relay node for the packet. Therefore, it would have been obvious to combine S1, N1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 and N1 disclose the limitations of Claim 4.
S1 and N1 do not disclose the below limitation:	wherein in a case where the path information is changed in order to branch a path to the target node, the control unit generates new path information.
D1 does disclose the below limitation:	wherein in a case where the path information is changed in order to branch a path to the target node, the control unit generates new path information (D1 Par 7 when a service chain instance path is changed, a new path is determined).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and D1, to combine the aforementioned communication device with dynamically updating a route when there is a change to the path, as disclosed in D1. Errors may occur when a packet attempts to follow a path that no longer exists due to some change. Detecting changes in the path and creating a new path in response reduces errors and increases efficiency of routing packets. Therefore, it would have been obvious to combine S1, N1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 and N1 disclose the limitations of Claim 4.
S1 and N1 do not disclose the below limitation:	wherein in a case where the path information is changed in order to establish a path to a new target node, the control unit generates new path information.
D1 does disclose the below limitation:	wherein in a case where the path information is changed in order to establish a path to a new target node, the control unit generates new path information (D1 Par 7 when a service chain instance path is changed, a new path is determined).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and D1, to combine the aforementioned communication device with dynamically updating a route when there is a change to the path, as disclosed in D1. Errors may occur when a packet attempts to follow a path that no longer exists due to some change. Detecting changes in the path and creating a new path in response reduces errors and increases efficiency of routing packets. Therefore, it would have been obvious to combine S1, N1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, S1 and N1 disclose the limitations of Claim 4.
S1 further discloses the below limitation:	wherein in a case where the path information is changed in order to delete the relay node between the communication device and the target node, the control unit generates new path information (S1 Par 3 SCF 202 determines which Service Functions 204 (e.g. relays) that the packet should be routed through and determines the order the packet should be routed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and D1, to combine the aforementioned communication device with the ability to add or remove a relay node depending on the needs of the packet as disclosed in S1 and D1. D1 discloses dynamically changing paths, which can be interpreted as inserting or removing a relay node. S1 discloses calculating a route for the packet that passes through the needed Service Functions. While S1 doesn’t explicitly say that a new relay node may be selected at this step, it is understood that the Service Function Forwarder (SFF) in Fig. 2 is not the sole relay node. The SFC may select a route that sends the packet to a new SFF when rerouting due to a changed path. Routing packets means to select the most optimal path for the packets, and as network conditions change it may become more optimal to select a different relay node for the packet. Therefore, it would have been obvious to combine S1, N1 and D1 to obtain the invention, as specified in the instant claim. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of N1 and further in view of Browne (US 20180091410 A1), hereafter B1.
Regarding Claim 12, S1 and N1 disclose the limitations of Claim 10.
S1 and N1 do not disclose the below limitation:	wherein the control unit activates a function by referring to content registered in a database when a node is set.
B1 does disclose the below limitation:	wherein the control unit activates a function by referring to content registered in a database when a node is set (B1 Fig 1 KPI database 118; Par 26 SFC controller 117 accesses KPI database 118 to determine QoS of SF nodes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1, N1 and B1, to combine the aforementioned communication device with referring to a database when determining a path for the packet, as disclosed in B1. B1 maintains a database of information relating to QoS of the Service Functions. QoS is used in routing to ensure that an optimal path is selected based on network conditions. Storing QoS information in a database is more efficient than determining QoS at the time of routing, and helps the control unit (e.g. SFC) in selecting an optimal path without increasing processing overhead. Therefore, it would have been obvious to combine S1, N1 and B1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412